In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                  No. 07-18-00421-CV
                              ________________________


                    IN RE CHRISTOPHER C. BRANTLEY, RELATOR



                                    Original Proceeding
                   Arising From Proceedings Before the 140th District Court
                                   Lubbock County, Texas
             Trial Court No. 2013-437,916; Honorable Jim Bob Darnell, Presiding


                                      January 15, 2019

                             MEMORANDUM OPINION
                     Before CAMPBELL and PIRTLE and PARKER, JJ.


       On November 27, 2018, Christopher C. Brantley, a Texas inmate proceeding pro

se, filed a petition for writ of mandamus seeking to compel the Honorable Jim Bob Darnell,

Judge of the 140th District Court of Lubbock County, to respond to his motion for an

inquiry into whether he was illegally indicted. By letter on November 30, this court advised

Brantley that the required filing fee of $155 did not accompany the filing of his petition.

We directed him to pay the required filing fee or, in lieu thereof, to comply with chapter 14
of the Texas Civil Practice and Remedies Code by filing a statement of inability to afford

payment of court costs, a separate affidavit relating to his previous filings, and a certified

copy of his inmate trust account statement. See TEX. CIV. PRAC. & REM. CODE ANN. §§

14.002(a), 14.004 (West 2017). We further advised that if he did not comply by December

10, this proceeding was subject to dismissal without further notice.


       On December 12, we granted Brantley an extension to January 9, 2019, to file a

response. Brantley has since filed an affidavit of indigence and a certified copy of his

inmate trust account statement. However, to date, Brantley has not filed an affidavit or

declaration describing his previous filings. See TEX. CIV. PRAC. & REM. CODE ANN. §

14.004(a), (b) (requiring an affidavit or a declaration stating the operative facts, case

name, cause number, court, parties named, and the result of each action previously

brought).


       Unless a party is excused from paying a filing fee, the clerk of this court is required

to collect filing fees set by statute or the Supreme Court when an item is presented for

filing. See TEX. R. APP. P. 5, 12.1(b). An inmate who files an affidavit or declaration of

inability to pay costs in an appeal or original proceeding must also comply with chapter

14 of the Texas Civil Practice and Remedies Code. See TEX. CIV. PRAC. & REM. CODE

ANN. § 14.002(a). An inmate’s failure to comply with chapter 14 is grounds for dismissal

of the appeal or original proceeding. See In re Johnson, No. 07-16-00354-CV, 2016 Tex.

App. LEXIS 11841, at *2 (Tex. App.—Amarillo Nov. 1, 2016, orig. proceeding) (per

curiam) (mem. op.) (dismissing inmate’s petition for writ of mandamus for failure to pay

the filing fee or submit the materials required to proceed under chapter 14).



                                              2
      Because Brantley has failed to pay the filing fee or comply with chapter 14 of the

Texas Civil Practice and Remedies Code within the time provided by this court for

compliance, we dismiss this original proceeding.


                                               Per Curiam




                                           3